DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, there is lack of structural relationship between the thin film material and the sample (it is not clear if the sample recited in lines 9-12 is the thin film material recited in lines 1-2 and 13).
In claim 3, --when-- should be added after “wherein” in line 2; “emitted” should be replaced with --irradiated-- in line 2; and --device-- should be added after “from the laser” in line 2.
In claim 4, there is lack of antecedent basis in the claim for “the measured data” in lines 2-3.
In claim 6, there is lack of antecedent basis in the claim for the “same computer” in line 2.
In claim 7, it is not clear if the thin film recited in line 1 is referring to the thin film material recited in lines 1-2 and 13 of base claim 1; and --beam-- should be added after “laser” in line 2.
In claim 8, “light” should be changed to --laser-- in line 23.
Claims 2, 5, 9, and 10 are objected for being dependent on an objected base claim. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A apparatus for rapid measurement of heat capacity of a thin film material, characterized in that the apparatus comprises a control device, a clock synchronizer, a flat peak laser device, a rapid thermometer and a heat capacity output device, wherein the control device is configured to send a start signal to the clock synchronizer, and the flat peak laser device and the rapid thermometer are configured to coordinately cooperate; the flat peak laser device is configured to irradiate a laser beam with a spatially flat peak on a surface of a sample to heat the sample; and the rapid thermometer is configured to measure a surface temperature of the sample at a plurality of points in time during the heating of the sample, and to input the measured surface temperature into the heat capacity output device to obtain the heat capacity of the thin film material (claim 1).

Response to Arguments
Applicant’s remarks with respect to the claims have been considered, but are moot in view of the new objections stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/5/21